            Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 1 of 6



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST

AMAZON WEB SERVICES, INC.,                         )
                                                   )
                Plaintiff,                         )
                                                   )
                v.                                 )             No. 19-1796C
                                                   )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                 )
                                                   )
                Defendant,                         )
                                                   )
and                                                )
                                                   )
MICROSOFT CORPORATION,                             )
                                                   )
                Defendant-Intervenor.              )

                                    JOINT STATUS REPORT

        Pursuant to the Court’s order dated January 6, 2020 (ECF No. 108), the parties

respectfully provide this status report regarding the parties’ access to the classified information

in this case.

        Both plaintiff, Amazon Web Services, Inc. (AWS), and intervenor, Microsoft

Corporation, have designated one or more attorneys to review the classified portion of the

administrative record in this case. The Classified Information Security Officer (CISO) appointed

by the Court has confirmed that these individuals have the necessary clearances to view the

classified documents.

        Defendant, the United States, therefore, will file the classified portion of the

administrative record with the Court’s appointed CISO tomorrow.1 Designated counsel expect to

review the classified portion of the administrative record by the end of this week.


        1
          The Court indicated in previous orders that the United States should not file the
classified portion of the administrative record until directed by the Court. See Order, ECF No.
100, dated Dec. 31, 2019; Order, ECF No. 103, dated Jan. 3, 2020. The United States
         Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 2 of 6



       In light of the very small amount of classified information in the administrative record,

the parties agree that the schedule previously set by the Court for briefing issues related to the

administrative record need not change. However, the parties now anticipate that additional

matters, beyond those currently scheduled for briefing, will need to be presented to the Court in

the coming weeks. Specifically, the United States and Microsoft each intend to file partial

motions to dismiss that, if granted, the United States and Microsoft contend would be dispositive

of the claims that form the basis of AWS’s anticipated motion to supplement the record or for

discovery.

       Additionally, AWS intends to file a motion for temporary restraining order and/or

preliminary injunction to prevent the issuance of substantive task orders under the contract,

which the United States has previously advised AWS and the Court will begin on February 11,

2020, given the United States’ consistent position that the services to be procured under the

Contract are urgently needed in support of national security. The parties have agreed to an

expedited briefing schedule on the issue of preliminary injunctive relief, and respectfully request

that the Court expedite consideration of the issue, as described below.

       The parties, therefore, believe that these additional motions should be briefed

concurrently with the supplementation and discovery issues, and propose the following briefing

schedule:

       January 17, 2020                Plaintiff shall FILE its motion to supplement the
                                       administrative record and/or for discovery



understands the Court’s January 6 order, in conjunction with the issuance of the Second
Amended Protective Order, as leave to file the classified portion of the administrative record
with the Court’s appointed CISO.
                                                2
         Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 3 of 6



       January 24, 2020                Defendant and defendant-intervenor shall FILE their
                                       partial motions to dismiss

       January 24, 2020                Plaintiff shall FILE its motion for a temporary restraining
                                       order and/or preliminary injunction

       January 31, 2020                Defendant and defendant-intervenor shall FILE their
                                       responses to plaintiff’s motion to supplement the
                                       administrative record and/or for discovery

       February 3, 2020                Defendant and defendant-intervenor shall FILE their
                                       responses to the motion for temporary restraining order
                                       and/or preliminary injunction

       February 7, 2020                Plaintiff shall FILE its reply in support of its motion for a
                                       temporary restraining order and/or preliminary injunction

       February 7, 2020                Plaintiff shall FILE its reply in support of its motion to
                                       supplement the administrative record and/or for discovery

       February 11, 2020               The Court shall ISSUE its decision on plaintiff’s motion
                                       for a temporary restraining order and/or preliminary
                                       injunction

       February 21, 2020               Plaintiff shall FILE its response to defendant and
                                       defendant-intervenor’s partial motions to dismiss

       March 6, 2020                   Defendant and defendant-intervenor shall FILE their
                                       replies in support of their partial motions to dismiss

       The United States and Microsoft note that, in agreeing to the above schedule for briefing

of AWS’s intended motion for temporary restraining order and/or preliminary injunction, they

expressly reserve their right to object to the timeliness of AWS’s proposed motion.

       Additionally, the United States notes that, in this bid protest case, it does not intend to file

an answer to AWS’s complaint. Rather, the parties envision that, subsequent to the Court’s

resolution of the matters in the briefing discussed above, including motions under Rule 12 of the

Rules of the Court of Federal Claims (RCFC), the parties will file cross-motions for judgment on

                                                  3
         Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 4 of 6



the administrative record under RCFC 52.1. Although such motions will not be filed within 60

days of the filing of AWS’s complaint in this matter, the parties agree that those motions, as well

as the briefing described herein, will be timely when filed if filed in accordance with the

schedule issued by the Court. To the extent the Court believes further clarification is necessary,

the parties respectfully request that the Court’s scheduling order reflect that no answer need be

filed in this case given the anticipated motions under RCFC 52.1 at a date to be determined.

                                                  Respectfully submitted,

s/ Kevin P. Mullen                                JOSEPH H. HUNT
Kevin P. Mullen                                   Assistant Attorney General
MORRISON & FOERSTER LLP
2000 Pennsylvania Ave., NW                        ROBERT E. KIRSCHMAN, JR.
Washington, DC 20006-1888                         Director
Telephone: 202.887.1500
Facsimile: 202.887.0763                           s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
Attorney of Record for Plaintiff                  Assistant Director
Amazon Web Services, Inc.
                                                  s/ Anthony F. Schiavetti
                                                  ANTHONY F. SCHIAVETTI
Of Counsel For Plaintiff:                         RETA E. BEZAK
                                                  Trial Attorneys
J. Alex Ward                                      U.S. Department of Justice
Sandeep N. Nandivada                              Civil Division
Caitlin A. Crujido                                Commercial Litigation Branch
Alissandra D. Young                               PO Box 480
MORRISON & FOERSTER LLP                           Ben Franklin Station
2000 Pennsylvania Ave., NW                        Washington, D.C. 20044
Washington, DC 20006-1888                         Tel: (202) 305-7572
                                                  Fax: (202) 305-1571
Andrew S. Tulumello                               anthony.f.schiavetti@usdoj.gov
Daniel P. Chung
GIBSON, DUNN & CRUTCHER LLP                       Attorneys for Defendant
1050 Connecticut Avenue, NW
Washington, D.C. 20036



                                                 4
       Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 5 of 6



                                      Of Counsel for Defendant:

Theodore J. Boutrous, Jr.            MICHAEL G. ANDERSON
Richard J. Doren                     BENJAMIN M. DILIBERTO
Eric D. Vandevelde                   Assistant General Counsel
GIBSON, DUNN & CRUTCHER LLP          Washington Headquarters Service &
333 South Grand Avenue               Pentagon Force Protection Agency
Los Angeles, CA 90071-3197           Office of General Counsel
                                     Department of Defense

                                      TYLER J. MULLEN
                                      CCPO Legal Advisor
                                      Assistant General Counsel
                                      Defense Information Systems Agency
                                      Office of the General Counsel


                                      s/ Robert S. Metzger
                                      Robert S. Metzger (Counsel of Record)
                                      Jeffery M. Chiow
                                      Neil H. O’Donnell
                                      Lucas T. Hanback
                                      Stephen L. Bacon
                                      Deborah N. Rodin
                                      Cassidy Kim
                                      Eleanor M. Ross
                                      ROGERS JOSEPH O’DONNELL, P.C.
                                      875 15th Street NW, Suite 725
                                      Washington, DC 20005
                                      Tel: (202) 777-8951
                                      Fax: (202) 347-8429
                                      Email: rmetzger@rjo.com

                                      Attorneys for Defendant-Intervenor
                                      Microsoft Corp.




                                     5
Case 1:19-cv-01796-PEC Document 111 Filed 01/13/20 Page 6 of 6



                                Of Counsel for Defendant-Intervenor:

                                LATHAM & WATKINS LLP
                                Kathryn H. Ruemmler
                                Abid R. Qureshi
                                Roman Martinez
                                Anne W. Robinson
                                Dean W. Baxtresser
                                Genevieve Hoffman
                                Riley Keenan

                                555 Eleventh Street, N.W., Suite 100
                                Washington, D.C. 20004
                                (202) 637-2200 (Telephone)
                                (202) 637-2201 (Facsimile)

                     Dated: January 13, 2020




                               6
